Mr. Justice Burnett
delivered the following dissenting opinion.
Section 2 of Article VII of the constitution of the State, as amended by the initiative process at the general election of November, 1910, confers upon the Supreme Court the authority, in its own discretion, to take original jurisdiction in mandamus, quo warranto, and habeas corpus proceedings. Under the sanction of this rule, the plaintiff has presented his petition for, and the court has issued its alternative writ of, mandamus to the defendant, *518as Secretary of State, to compel him to show cause why he should not be imperatively commanded to file an initiative petition “for a local law for the county of Clackamas to exempt from taxation all trades, labor, professions, business, occupations, personal property, .and improvements on, in, and under land, and to require that all taxes levied and collected within said Clackamas County shall be levied on and collected from the assessed value of land and other natural resources, separate from the improvements thereon, and on and from the assessed value of public service corporation franchises and rights of way.”
The questions involved have been presented to the court by a general demurrer to the writ. The form of the initiative petition mentioned is not given in the writ; neither is it set out according to its legal effect. All that appears on that point is the statement that the “petition so caused to be circulated by the plaintiff and others was prepared pursuant to and in compliance with the provisions of an act of the legislature” filed in the office of the Secretary of State February 25, 1907, the title of which is given in full. Section 3470, et seq., L. O. L. There are no facts alleged from which the court can say whether the legal conclusion thus embodied in the writ is a correct one or not. This would probably make the writ amenable to the demurrer, but as the point was not mentioned at the argument it will not be considered as a reason for this opinion. The parties based their contentions solely on the construction to be given to certain sections of the constitution involved, and are entitled to have the case decided on the question thus presented. The plaintiff claims to be operating under Section la of Article IX, as enacted by the initiative process at the general election of November, 1910, and Section la of Article IV of the constitution, enacted by the same process at the general election of June, 1906, and contends that *519the latter section and legislation in pursuance thereof, codified as Sections 3470, et seq., L. O. L., furnish a means of executing the former section, independent of its own terms. The two sections are here set out, the former in full, and the latter as far as applicable to the matter in hand:
Article IX, Section la: “No poll or head tax shall be levied or collected in Oregon. No bill regulating taxation or exemption throughout the State shall become a law until approved by the people of the State at a regular general election. None of the restrictions of the constitution shall apply to measures approved by the people declaring what shall be subject to taxation or exemption and how it shall be taxed or exempted whether proposed by the legislative assembly or by initiative petition; but the people of the several counties are hereby empowered and authorized to regulate taxation and exemptions within their several counties, subject to any general law which may be hereafter enacted.”
Article IV, Section la: “* * The initiative and referendum powers reserved to the people by this constitution are hereby further reserved to the legal voters of every municipality and district, as to all local, special and municipal legislation, of every character, in or for their respective municipalities and districts. The manner of exercising said powers shall be prescribed by general laws, except that cities and towns may provide for the manner of exercising the initiative and referendum powers as to their municipal legislation. * * ”
Much was said in the argument, and printed in the brief of the plaintiff here, to the effect that we must consider the design of the initiative system in general and the sections under consideration in particular as affecting the canon of construction to be applied to the matter at issue. The essence of the argument for the petitioner is that the general purpose of the whole system was to restore political power to the people. This argument is fallacious and misleading. Political power in this State has always resided in the people. Whatever of constitu*520tion we have, as the supreme law of the land in this commonwealth, has been ordained and promulgated by a direct vote of the people. Nay, more. • Every legislative assembly that has ever convened in the State has been the creature of the people by their direct vote. In the constitution under which Oregon was admitted into the Union, the people, by a stately preamble, declared that, “We, the people of the State of Oregon, to the end that justice be established, order maintained, and liberty perpetuated, do ordain this constitution.” It is not a question of restoring power to the people. They have always had it. In the beginning of the State government, it was declared, and has ever since been recognized throughout the State, “that all power is inherent in the people, and all free governments are founded on their authority, and instituted for their peace, safety and happiness, and they have at all times a right to alter, reform or abolish the government in such manner as they may see proper.” Article I, Section 1, State Constitution.
It is for courts and judges, as servants of the people, charged with that duty, to take all the constitutional and statutory utterances of the people and construe .them, so that, if possible, all shall stand, and the will of the people shall be subserved. The people have declared, in Section 32, Article 1, of their constitution, that:
“No tax or duty shall be imposed without the consent of the people or their representatives in the legislative assembly and all taxation shall be equal and uniform.”
They have also proclaimed, in Section I of Article IX, that:
“The legislative assembly shall provide by law for uniform and equal rate of assessment and taxation, and shall prescribe such regulations as shall secure a just valuation for taxation of all property, both real and personal, except such only for municipal, educational, literary, scientific, religious or charitable purposes as may be specially exempted by law.”
*521Neither of these sections has been repealed or lessened in force, but is only supplemented by either Section la of Article IV, or Section la of Article IX. The obvious effect of all these sections, taken together, is to maintain uniformity of taxation as against the operation of all mere agencies of government. Under Section la of Article IX, only as to the people at large are the restrictions upon the power of taxation removed. It is there laid down that:
“None of the restrictions of the constitution shall apply to measures approved by the people declaring what shall be subject to taxation or exemption,” etc.
But it does not appear, either in direct terms or by necessary inference, that the restraints of the fundamental law on the subject in question have been removed from any subordinate instrumentality of government. This construction is still further strengthened by the language at the end of Section la of Article IX, declaring that the regulation of taxation and exemptions by the people of the several counties shall be “subject to any general law which may be hereafter enacted.”
The “local law,” so called in the writ which the petitioner would compel the defendant to submit to the voters of Clackamas County, is obnoxious to the requirement of uniformity of taxation so prominent in the basic law which the people themselves have promulgated. By general law the State must, by taxation, raise revenue to provide for the maintenance of the State institutions and other legitimate expenses. For instance, by the initiative law enacted by the people at the general election in November, 1910, there is levied an annual tax of 1-25 of a mill on the dollar upon all the taxable property within the State for the support and maintenance of the Normal School at Monmouth. Again, by Section 4381, L. O. L., the county courts of the several counties of the State are authorized and directed to levy, in addition to the taxes now authorized to be levied by law, a tax, not *522exceeding 1-10 and not less than 1-30 of one mill upon the taxable property in their respective counties to create a fund for the relief of indigent soldiers, sailors, and marines. There are fixed annual appropriations for the support of the State University and the State Agricultural College. There" are also fixed salaries for the public officers of the State, and many other items might be mentioned, showing the necessity for the State to arrange for its revenue by taxation, uniform in its character throughout the State. Without attempting to differentiate between county taxation and taxation for State purpose's, the bill proposed is to exempt from taxation, without any distinction, all personal property and everything else, except land and public corporation franchises and rights of way. If the purpose of this bill is carried out, the uniformity of taxation will be destroyed. When the State with its taxing power, approaches the county of Clackamas, it will find there, exempted from the taxing authority of the State, a large proportion of property that is not exempted in other counties. It will concede the power to Clackamas County alone to undermine the State government and destroy its supremacy by depriving it of the means of carrying on the State government. It will restore in a more vicious form the old regime, when, for the purpose of avoiding as much as possible of State taxes, county assessors and boards of equalization vied with each other in listing property at values ridiculously less than its real worth. Against this possible disintegration of the State, the people have wisely interposed the accompanying ‘condition that the power of the common people of the several counties to regulate taxation and exemption within their counties “shall be subject to any general law which may be hereafter enacted.” The people (meaning the people of the whole State, and not any local group) have the power to -designate the objects of taxation, and the people at large have also the right to dis*523criminate as to the sources of its revenue, so long as they comply with their self-imposed constitution; but that discriminating power is not lodged in any other source whatever. Until the people at large have prescribed a rule, whereby the people of the several counties may exercise the right to regulate taxation and exemption within the several counties, the clause upon which the petitioner here relies announces but a mere principle, without a procedure provided for its execution.
That Section la of Article IX, reads standing alone, is not self-executing, without further legislation of the subject, is practically conceded by the petitioner. The trend of his argument is that his right to have the bill presented to the people depends upon Section la. of Article IV, reserving to the legal voters of every municipality and district of this State the initiative and referendum power as to all local, special, and municipal legislation of every character in or for their respective municipalities and districts. He argues at great length and with great skill and quotes many definitions to show that the terms “municipality” and “district,” in Section la of Article IV necessarily include counties. Section 2861, L. O. L., which has been the law of the territory and State since 1854, reads thus:
“Each county shall continue to be a body politic and corporate for the following purposes, to wit, to sue and be sued, to purchase and hold for the use of the county lands lying within its own limits and any personal estate; to make all necessary contracts, and to do all other necessary acts in relation to the property and concerns of the county.”
For present purposes, this definition is of more authority than those of publicists and lexicographers. The people must have had in mind this delimitation of the powers of a county when they enacted Section la of Article IV. By the terms of the statutory definition, and *524by the long-continued construction of the word “county,” no legislative authority was imparted to such an organization. The term “county,” as ' applied to a political division of the State for the purposes described in Section 2861, L. O. L., was so well understood by the people that if they had intended to confer legislative authority upon a county they would have included it in Section la of Article IV by that name, and not have concealed it in the vague terms “municipality” and “district.”
Moreover, the legislative power described in Section la of Article IV is confined to local, special, and municipal legislation in and for the respective municipalities and districts. Whatever we may say as to what groups of people, less than the whole people, may exercise legislative power thus reserved, still the lawmaking power described in Section la of Article IV is confined to local, special, and municipal legislation. Although, by Section la of Article IX, the regulating power of the people of a county is restricted to “taxation and exemptions within their several counties,” the proposed legislation is not limited, in its effect, to Clackmas County. It is not local, special, or merely municipal. Insomuch as, by its system of exemptions, it would shift some of its burden of State taxation to rest upon other counties, it affects more or less powerfully the whole taxation system of the State. It is beyond the scope of Section la of Article IV, and is not authorized by that section.
Another argument of the petitioner is that the words at the end of Section la of Article IX, “subject to any general law which may be hereafter enacted,” are a condition subsequent, and that until a general law is enacted the people of the several counties have free rein to regulate taxation and exemption therein. In this connection, he contends that Section la of Article IV provides the means and rule for carrying into effect this provision of Section la of Article IX. In other words, as he claims, *525they have a vested, constitutional right, under Section la of Article IV, to thus legislate. If this position is true, the words “subject to any general law which may be hereafter enacted,” is pure tautology, and had as well been left out of the amendment to Article IX. They are worse than useless, if the position of the petitioner is correct on this point; for, if any subsequent legislation attempted to curtail the rights of a municipality, as exercised in that behalf, under Section la. of Article IV, they could well say that it would be unconstitutional and violative of the county’s power so conferred. _ The petitioner would avoid this by saying that subsequent legislation under the clause, “subject to any general law which may be hereafter enacted,” at the end of Article IX, would be effective, because passed in pursuance of a later utterance of the people in the constitution; but if the condition laid down in Section la. of Article IX, being a later expression of the people’s will, is to prevail over Section la of Article IV, it has that effect immediately. It is as much a restraint now as it will be hereafter. A more reasonable view, harmonizing both these sections, is that Section la of Article IV is confined to strictly local, municipal legislation, and will not authorize legislation which, either directly or indirectly, affects the interest and authority of the State at large; and, further, that until the people of the whole State shall enact such legislation as a general law, establishing a rule governing all the counties in the exercise of the power to regulate taxation and exemption within their borders, nothing can be done by any county under Section la of Article IX.
The situation presented, then, is that this court is asked to apply mandamus to an officer of a co-ordinate branch of the government, sworn, like the judges, to support the constitution of the State, and compel him to officially participate in furthering a scheme in derogation of that same constitution, and to burden the people of the county *526with the expense of an election on a legislative measure which, in any view, is in excess of their constitutional powers. That mandamus is an extraordinary remedy, not to be awarded, unless the right to the same is beyond question, is so well established as to be axiomatic, rendering the citation of precedents unnecessary. At best, the authority to thus coerce the Secretary of State is not clear, and the writ ought to be dismissed.
For these reasons, I dissent from the conclusion reached in the majority opinion.